PER CURIAM
The state petitions this court to reconsider its decision in State v. Bumgarner, 219 Or App 617, 184 P3d 1143, rev den, 345 Or 175 (2008), cert den,_US_, 129 S Ct 927 (2009). In Bumgarner, we affirmed defendant’s convictions but remanded for resentencing. The state now contends that, in light of Oregon v. Ice, 555 US_, 129 S Ct 711, 172 L Ed 2d 517 (2009), we erred in remanding for resentencing. We agree and, accordingly, modify our opinion and affirm.
Reconsideration allowed; former disposition withdrawn; former opinion modified and adhered to as modified; affirmed.